      Case 5:94-cr-00002-WTM-BWC Document 287 Filed 01/19/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             WAYCROSS DIVISION




UNITED STATES OF AMERICA,


             Plaintiff-Appellee,

vs.                                             Case No. CV594-02


BOBBY LEE INGRAM,

              Defendant-Appellant



                                  ORDER


        The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

        IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

        SO ORDERED, this                day of January 2021.




                                    WILLIAM T. MOORE,
                                    UNITED STATES   DISTRICT   COURT
                                    SOUTHERN   DISTRICT   OF GEORGIA
